United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-3495
                       ___________________________

                         Lucio Arturo Guzman-Mendez

                            lllllllllllllllllllllPetitioner

                                          v.

           Merrick B. Garland, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                    ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                  ____________

                           Submitted: August 10, 2022
                             Filed: August 15, 2022
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      Mexican citizen Lucio Arturo Guzman-Mendez petitions for review of a 2021
Board of Immigration Appeals (BIA) order, which affirmed an immigration judge’s
decision denying his motion to reopen or reconsider the denial of cancellation of
removal and vacated the immigration judge’s alternative grant of voluntary
departure.1

        The BIA did not abuse its discretion by denying Guzman-Mendez’s motion to
reopen. See Baker White v. Wilkinson, 990 F.3d 600, 605 (8th Cir. 2021) (explaining
the standard of review). The BIA rationally concluded the evidence presented was
neither new nor material because it was cumulative or a continuation of the hardship
evidence he had already presented and would not likely change the result in his case--
i.e., the denial of cancellation of removal based on his failure to show an “exceptional
and extremely unusual hardship.” See 8 U.S.C. §§ 1229a(c)(7)(B), 1229b(b)(1)(D);
Urrutia Robles v. Garland, 23 F.4th 1061, 1065 (8th Cir. 2022); Campos Julio v.
Barr, 953 F.3d 550, 553 (8th Cir. 2020); Urrutia Robles v. Barr, 940 F.3d 420, 423
(8th Cir. 2019); 8 C.F.R. § 1003.2(c)(1) (2021). Any alleged inconsistency with
unpublished agency decisions was insufficient to show, in this case, that the BIA
departed from its established policies. See Bakor v. Barr, 958 F.3d 732, 735 (8th Cir.
2020); Perez-Rodriguez v. Barr, 951 F.3d 972, 976-77 (8th Cir. 2020). Finally, to the
extent that Guzman-Mendez argues the BIA incorrectly concluded the new evidence
was unlikely to change the result, his arguments are unreviewable. See
Caballero-Martinez v. Barr, 920 F.3d 543, 548 & n.1 (8th Cir. 2019); see also
Garcia-Ortiz v. Garland, 20 F.4th 1212, 1215-17 (8th Cir. 2021); Nunez-Portillo v.
Holder, 763 F.3d 974, 977 (8th Cir. 2014); Solis v. Holder, 647 F.3d 831, 833 (8th
Cir. 2011).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
       Guzman-Mendez does not challenge the denial of reconsideration or voluntary
departure and has therefore waived review of those issues. See Chay-Velasquez v.
Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004).

                                          -2-